Citation Nr: 0512373	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 supplemental statement of the 
case (SSOC) issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In January 2004, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge, 
sitting in Washington, DC.  A transcript of the hearing is 
associated with the claims file.

In July 2004, the Board remanded the veteran's claim for 
service connection for an anxiety disorder, to afford the 
veteran a VA examination as to this issue.  The veteran's 
claim is now properly before the Board at this time.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
anxiety disorder originated during the veteran's active 
military service, that an anxiety disorder existed prior to 
service and became permanently worse during service, or that 
an anxiety disorder is proximately due to or the result of 
service-connected gunshot wound residuals or malaria.


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
service, nor was it secondarily caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's Enlisted Record and Report of Separation - 
Honorable Discharge, WD AGO Form 53-55, indicates that he 
received a Purple Heart Medal and Combat Infantryman Badge 
for his service as an ammunition handler in the Asiatic-
Pacific Theater during World War II.  His service medical 
records are silent for any complaint of, or treatment for, an 
anxiety disorder.

Service connection is currently in effect for the residuals 
of a gunshot wound of the left thigh, incurred in action 
against the enemy in New Guinea in December 1942, evaluated 
as 40 percent disabling; and for malaria, rated at 0 percent.

In October 2001, the veteran underwent VA PTSD examination.  
The examination report indicates the veteran's claims file 
was reviewed.  There was no evidence of previous psychiatric 
care in the veteran's file, and the veteran indicated he had 
never received any such care.  The veteran stated that he was 
in combat during World War II and received the Purple Heart 
for a bullet wound to his leg.  He said he had undergone 
extensive combat experiences, and since the war had suffered 
persistent PTSD symptoms.  He said the symptoms had faded to 
some degree, and had never been a major problem for him.  He 
said that, since an incident in which his son was murdered, 
he had experienced increased sleeplessness and depression.  
He reported occasional psychiatric symptoms that were not 
severe, and he stated that he had no absolute remissions.

The veteran further stated that since the war he had suffered 
persistent symptoms of re-experiencing traumatic events, as 
seen by recurrent intrusive distressing recollections, which 
generally faded to a significant degree.  He also had 
occasional nightmares of traumatic war events, occurring 
every several months.  He indicated a reluctance to talk 
about his war experiences, but denied other avoidant 
symptoms.

The veteran's wife indicated that he demonstrated 
hyperarousal, and was rather explosive in his anger.  The 
veteran had experienced depression related to the death of 
his son, which had lessened with time.

The veteran reported being married since 1946, and said he 
had a close relationship to his seven living children.  He 
reported drinking heavily until about 25 years before.  He 
denied any illicit drug use.  He said he had a number of 
friends, and described a good marriage.  He denied any 
history of inpatient or outpatient psychiatric care.  He had 
worked until fifteen years prior, when he retired for 
physical, not psychiatric, reasons.  He had no history of 
assaultiveness, and denied suicide attempts.  The veteran 
functioned well at home with his family.  He managed his 
self-care responsibilities, and his hygiene was quite good.  
His physical health was marred by diabetes mellitus, but 
otherwise, he felt good.  He had good social relationships 
and recreational pursuits.

On clinical evaluation, the veteran was friendly, outgoing, 
and loud, and laughed a great deal during the interview.  He 
made good eye contact.  He was oriented to person, place, and 
time.  His memory and recall were generally very good.  His 
thoughts were organized and coherent.  He had no delusions or 
hallucinations.  His affect to responses was congruent.  He 
denied suicidal or homicidal ideation, and described no panic 
attacks.  He admitted to some depressive symptoms, including 
sleeplessness, since the death of his son, but denied impulse 
control difficulties. 

The diagnostic assessment was that the veteran met the 
stressor criteria, and his PTSD symptoms were described under 
subjective complaints, but the examiner indicated that 
symptoms did not reach the level of symptomatology required 
to diagnose PTSD.  They basically did not have a great deal 
of effect on his life function.  The diagnosis was anxiety 
disorder, not otherwise specified.  His primary stressors 
were reported to be his aging and the loss of his son.  His 
Global Assessment of Functioning (GAF) score was 72.  The 
veteran had a few mild symptoms but was generally functioning 
very well, with some meaningful interpersonal relationships 
and little difficulty in social or occupational functioning.  
His depression symptoms were mild and not diagnostic of a 
major depressive disorder, and were not related to his 
anxiety disorder.  The examiner opined that the veteran was 
not in need of psychiatric treatment.

VA outpatient treatment records dated from November 2003 to 
January 2004 show the veteran sought psychiatric treatment, 
and complained of occasional nightmares of combat.  The 
clinical assessments included anxiety disorder, not otherwise 
specified, related to World War II combat, at baseline or 
slightly better, and vascular dementia.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  He indicated 
that he sought service connection for PTSD and service 
connection for anxiety disorder as secondary to his already 
service-connected residuals of a gunshot wound.  The veteran 
stated the he woke up in the middle of the night every night, 
and believed he had nightmares.  He said he had experienced 
these problems ever since he separated from service.  He 
stated he had been seeing a psychiatrist for two years.  He 
talked to the psychiatrist about his family and his war 
experiences.  The veteran indicated he had submitted evidence 
of an anxiety disorder related to the war, and desired an 
examination as to this particular issue.

In August 2004, pursuant to the Board's remand, the veteran 
underwent VA mental disorders examination.  It was noted that 
he had had no previous psychiatric hospitalizations.  He was 
seen for outpatient psychiatric care.  In his discussion of 
history, the examiner indicated a number of health problems 
afflicting the veteran, including diabetes, hypertension, 
coronary artery disease, cataracts, and stroke, and noted 
that he was receiving a great deal of medical care for those 
conditions.  The veteran described nightmares, which he said 
occurred practically every night.  In part, they were 
prompted by the news coverage of the current Iraq War.  The 
veteran stated that he had lost many friends during World War 
II, and that this current conflict raised memories of that.  
The veteran did report periods of remissions of his anxiety.

On clinical evaluation, there was no impairment of thought 
processes or communication, no evidence of delusions or 
hallucinations, no inappropriate behavior, and no suicidal or 
homicidal thoughts, plans, or intent.  The veteran, at 
83 years of age, complained that he could not do a lot of 
things that he used to do, stating that, before he retired, 
he was a "workaholic."  He was oriented to person, place, 
and time.  He reported some difficulty with short-term 
memory, but his long-term memory was intact.  The short-term 
memory deficits appeared to be related to concentration 
deficits on selected tasks.  The veteran reported no 
obsessive or ritualistic behavior.  The rate and flow of his 
speech was normal.

The veteran endorsed having panic attacks during which he had 
marked anxiety and was restless.  They did not rise to the 
level of full panic attacks, but he did have marked anxiety, 
which did in fact interfere with his functioning.  He also 
described feeling more depressed, especially since the 
current news of the Iraq War brought back some of his 
memories of World War II service.  He had some sleep 
impairment, which led to difficulty during the days, 
sometimes requiring a nap.  Sleep impairment was not major.  
He did report daily nightmares prompted by the Iraq War.

The examiner opined that it is less than likely that the 
veteran's anxiety disorder was caused by service.  He also 
stated that it most likely was aggravated by his service, 
reiterating that it does not meet the criteria for causation 
there.  The diagnosis was anxiety disorder, not otherwise 
specified, with symptoms of depression and anxiety.  The 
examiner reported that the veteran's psychosocial and 
environmental stressors are primarily those of aging and 
distress over the death of his son the previous year.  In 
addition, he implicated the constant stress of his various 
physical disorders and stress over the current war in Iraq.  
The veteran's GAF score was 70.  The examiner indicated that 
the veteran functioned very well.  He did have increased 
symptomatology, which was prompted by news reports and other 
reminders of war.

VA outpatient records dated from October to December 2004 
show the veteran was treated for mental disorders.  He was 
diagnosed with anxiety disorder, not otherwise specified, 
related to World War II combat.  It was stable.  His 
irritability remained well-controlled overall.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 2004 SSOC 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the December 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise

established as incurred in service, if any such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1101(3), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The Court of Appeals 
for Veterans Claims has clarified that service connection 
shall also be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a non-
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Black 
v. Brown, 10 Vet. App. 279 (1997).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)

("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The Court of 
Appeals for Veterans Claims, in Cotant v. Principi, 17 Vet. 
App. 116 (2003), has identified that apparent conflict 
between the statute and regulation, and the VA General 
Counsel has issued a precedent opinion, VAOPGCPREC 3-2003 
(July 16, 2003), holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the GC opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

In the present case, the veteran asserts that he suffers from 
an anxiety disorder which is related to his World War II 
military service.  The veteran's VA treatment records and 
August 2004 VA examination report show he was diagnosed with 
an anxiety disorder.  A particular November 2003 outpatient 
record shows a diagnosis of anxiety disorder, not otherwise 
specified, related to World War II.  That 2003 record 
prompted the Board to remand the veteran's claim in July 
2004, as noted above, for a VA examination.  The examiner was 
requested to opine as to the relationship, if any, the 
veteran's anxiety disorder had to his military service.

The examiner stated that the veteran's anxiety disorder was 
not caused by his military service.  The examiner 
specifically opined that there is less than a 50/50 
probability that the veteran's anxiety disorder was caused by 
his service.  The Board notes that this is consistent with 
the silence in the record as to any mental disorder for many 
decades after service.  While the opinion of the treating 
physician in the November 2003 record indicated that the 
anxiety disorder was related to the veteran's World War II 
service, the Board finds the opinion of the 2004 VA examiner 
more persuasive.  The examiner fully reviewed the veteran's 
medical history, conducted an examination, and specifically 
opined as to the relative likelihood that the veteran's 
anxiety disorder was related to service.  Therefore, service 
connection cannot be granted on this basis.

The Board notes that the VA examiner also stated that the 
veteran's anxiety disorder was most likely "aggravated" by 
his active military duty.  While it might appear that this 
opinion supports a grant of service connection based upon 
aggravation of a pre-service disorder, closer review shows 
that it does not.  As noted above, VA regulations provide for 
service connection for a pre-existing condition that is 
aggravated by military service.  However, the evidence does 
not

show, and the veteran does not contend, that any anxiety 
disorder existed prior to his military service from 1942 to 
1945.  There is no evidence of anxiety disorder, or any 
mental disorder, existing either prior to or during his 
military service.  Therefore, there is no evidence that such 
a disorder increased in disability during service, as 
required for service connection by aggravation.  Indeed, the 
first medical evidence associated with the veteran's claims 
file that shows any mental disorder is dated in October 2001, 
more than 50 years after his separation from service.  
Therefore, the Board cannot grant service connection for 
aggravation of an anxiety disorder during service.

Moreover, with regard to the possibility that the veteran's 
non-service-connected anxiety disorder could have been caused 
or aggravated after service, by his service-connected 
disabilities, the Board must observe that such an etiology of 
his claimed mental disorder has not been articulated by any 
medical professional.  In fact, none of the medical reports 
or findings has indicated any recent complaints regarding the 
veteran's service-connected gunshot wound or malaria 
residuals.  The examiners have mentioned other, non-service-
connected maladies and situational events as causing the 
veteran psychological stress.

The Board recognizes that the veteran believes that his 
anxiety disorder is related to his military service.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing his symptoms or the cause/etiology thereof.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra.

Therefore, although the veteran merits recognition and praise 
for his service during World War II, the evidence herein 
preponderates against the claim for service connection for an 
anxiety disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Service connection for an anxiety disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


